UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1022


JOSHUA BARRETT SHAPIRO,

                Plaintiff – Appellant,

          v.

JUDGES OF THE VIRGINIA BEACH DISTRICT COURT; CALVIN R.
DEPEW, JR., Presiding Judge; ROBERT WINTERS, Substitute
Judge, in his official capacity; GENE A. WOOLARD, Chief
Judge, in his official capacity; W. EDWARD HUDGINS, JR.,
Presiding Judge, in his official capacity; PAMELA E.
HUTCHENS, Presiding Judge, in her official capacity; CLERKS
OF VIRGINIA BEACH GENERAL DISTRICT COURT CIVIL DIVISION;
JUDE JACKSON, Assistant to the Judges; SHELBY DUELL,
Supervising Clerk; HELEN ATKINSON, Assistant Supervisor;
DESMA LANS, Clerk; MARION NICHOLS, Clerk; FREDERICK B. LOWE,
Virginia Beach Circuit Court Chief Judge, in his official
capacity; MICHAEL ROBUSTO, Substitute Judge, in his official
capacity,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:09-cv-00586-MSD-FBS)


Submitted:   July 22, 2010                 Decided:    July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Joshua Barrett Shapiro, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Joshua    Barrett   Shapiro    appeals    the   district    court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).           We have reviewed the record and

find    no    reversible    error.     Accordingly,      we    affirm     for   the

reasons stated by the district court.             See Shapiro v. Judges of

the Va. Beach Dist. Court, No. 2:09-cv-00586-MSD-FBS (E.D. Va.

Dec. 24, 2009).          We dispense with oral argument because the

facts   and    legal    contentions    are   adequately       presented    in   the

materials      before    the   court   and   argument    would    not     aid   the

decisional process.

                                                                          AFFIRMED




                                        3